Citation Nr: 0812769	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected atopic dermatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was medically retired from service for his atopic 
dermatitis in July 1976.  He was granted service connection 
for the disorder in July 1977.  He was assigned a 30 percent 
disability evaluation that has remained in effect since that 
time.

The veteran submitted his current claim for an increased 
evaluation in March 2005.  The veteran was afforded VA 
examinations to assess his level of disability in September 
2005 and again in September 2006.  The examiners provided 
information regarding the total exposed area of skin involved 
with the veteran's dermatitis.  However, neither examination 
report discussed the amount of exposed skin that was 
involved.  The pertinent diagnostic code used to evaluate the 
veteran's dermatitis, Diagnostic Code 7806, includes having 
information regarding the percent of the entire body covered 
and the exposed areas of the head, face, neck, and hands, if 
applicable.  See 38 C.F.R. § 4.118 (2007).  The veteran was 
said to have dermatitis present on his hands.

In addition, the veteran's dermatitis was said to affect only 
10 percent of his total body area in September 2005.  The 
examiner in September 2006 said that the total area involved 
was 40 percent in the body of the report.  The latter 
examiner further stated that there was 10 percent involvement 
of the skin surface of the lower legs with a more severe form 
of the dermatitis.  In the final diagnosis the examiner said 
that the dermatitis involved a 50 percent total of the skin 
surface.  

The wording used by the examiner is subject to 
interpretation.  The RO issued a supplemental statement of 
the case (SSOC) that maintained the denial of the veteran's 
claim because he did not have greater than 40 percent of the 
total body involved.  The veteran contended at his Travel 
Board hearing in May 2007 that the examiner said there was 50 
percent involvement and this supported a 60 percent 
disability evaluation. 

The Board notes that a 60 percent disability evaluation for 
the veteran's dermatitis is for consideration where there is 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
months.  Id.  A 30 percent evaluation is applicable where 
there is 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-months.  Id.

The Board further notes that the difference in the area of 
the body involved is substantial between the two VA 
examinations, 10 percent in 2005 and 40, or 50, percent in 
2006.  Further, the photographs accompanying the examination 
from September 2006 do not show a greater body area than 
those from the examination in September 2005.  If could be 
argued that the earlier photographs depict a greater area of 
involvement.  A new examination is required to provide a 
clear statement of the percent of body area involved and of 
the exposed skin area involved to properly evaluate the 
veteran's disability.

In addition, the VA treatment records associated with the 
claims folder reflect that the veteran receives treatment at 
Elmendorf Air Force Base (EAFB).  The veteran also testified 
that he received treatment there.  The records from EAFB 
should be obtained and associated with the claims folder.

In regard to the COPD issue, the veteran acknowledges that 
COPD was not present in service.  He maintains that the 
disease manifests itself over time.  In his case, he states 
he developed COPD as a result of exposure to various 
irritants during service.  He provided a detailed list of his 
claimed exposures with his substantive appeal of July 2006.  
A review of the statement shows that most of the exposures 
could be considered consistent with the veteran's duties in 
service.  See 38 C.F.R. § 1154(a) (West 2002).

The veteran's service medical records (SMRs) do not reflect 
treatment for a diagnosed respiratory disorder, other than a 
cold or runny nose.  This included several inpatient 
summaries and a medical board report related to the veteran's 
dermatitis that contained detailed statements of his overall 
health.  However, the veteran did report a chronic cough and 
shortness of breath on his Report of Medical History at the 
time of his reenlistment physical examination in February 
1975.  The military examiner attributed both the cough and 
shortness of breath to smoking for a period of 20 years.  The 
20 year mark is subject to question as it would have the 
veteran beginning to smoke prior to the age of 10.  Even with 
the comment from the examiner, there is a complaint of 
chronic cough and shortness of breath in service.

The veteran testified that he was "warned" about COPD in 
1994 and diagnosed in 1999.  The veteran submitted private 
treatment records from the Crossroads Medical Center, for a 
period from January 1995 to December 2000.  The veteran's 
COPD is listed as an observed condition on an entry dated in 
February 1995.  There is no discussion of the onset or 
etiology of the COPD.  This is the first post-service medical 
evidence of COPD.  

A VA treatment entry from February 2003 noted that the 
veteran received Singulair and Advair from EAFB.  The records 
from EAFB should be obtained and associated with the claims 
folder.  A VA examination is required to address the question 
of nexus with the veteran's military service.

Finally, the veteran submitted evidence of being in receipt 
of disability benefits from the Social Security 
Administration (SSA).  He submitted a June 2002 letter from 
the SSA that noted he was considered to be disabled from 
September 1999.  The veteran reported on his March 2005 claim 
that he had last worked in September 1999.  He said that his 
dermatitis and COPD prevented him from working.  The SSA 
administrative decision and medical records relied on must be 
obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the 
veteran to identify all medical care 
providers who have treated him for 
his dermatitis and COPD.  The 
veteran should specifically be 
advised to identify any source of 
records for treatment of his COPD 
since service.  The RO should obtain 
those records that have not been 
previously secured.  

2.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

3.  After completion of the above 
development, the veteran should be 
afforded a VA examination.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  In particular, the 
examiner should review the veteran's 
July 2006 statement regarding his 
claimed exposures during service.  
The examiner must indicate in the 
examination report that such a 
review occurred.  All indicated 
studies, tests and evaluations 
deemed necessary by the examiner 
should be performed and the results 
included in the examination report.  

The examiner is requested to 
identify the presence of any lung 
disorder.  The examiner is further 
requested to provide an opinion 
whether there is a 50 percent 
probability or greater that any 
current lung disorder can be related 
to the veteran's military service.  
The report of examination should 
include the complete rationale for 
all opinions expressed.

4.  The veteran should be afforded 
an examination to assess the current 
status of his service-connected 
atopic dermatitis.  The examination 
report should include a detailed 
explanation of the areas of the body 
covered, to include the exposed 
areas of the body, and the 
percentage of area covered of both 
the nonexposed and exposed skin.  
The examiner should express their 
findings to allow for application of 
the pertinent rating criteria found 
at 38 C.F.R. § 4.118.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


